Putnam, J. (dissenting):
This verdict is partly punitive. Its amount is peculiarly within the province of the jury. But this court is to see if the jury had before them the grounds on which their verdict could go beyond compensatory damages; that is, that the plaintiff had to show actual malice. (Cohalan v. New York Press Co., 212 N. Y. 344.) The charge quoted from Crane v. Bennett (177 N. Y. 106) followed what had been said of punitive damages in a way that might well warrant a jury in the impression that falsity alone shows such malice as deserves punitive damages. An exception was duly taken. Laymen do not readily distinguish such artificial terms as malice in law and malice'in fact, and hence easily misapply what was said in Crane v. Bennett. Such an error as to the right to assess punitive damages merely from the falsity of the libel, occasioned the reversal in Amory v. Vreeland (125 App. Div. 850).
Hence I vote for a new trial.
Jenks, P. J., concurred.
Judgment and order affirmed, with costs.